Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson 2016/0226279.
	Regarding claim 1, Anderson discloses (Figure 1) a power adapter 10 comprising: a base wall mounted power adapter 34 configured to be plugged into a wall power outlet 36; and at least one extension adapter unit 12 electrically coupled to said base wall mounted power adapter and configured to be extended away from the wall power outlet, said at least one extension adapter unit including an electrical conduit reel 38 (Figure 4) configured to unravel in response to said at least one extension adapter unit being extended.
	Regarding claim 2, Anderson discloses the electrical conduit reel 38 is coupled to the at least one extension adapter unit 12 on a first end and coupled to the base wall mounted power adapter 34 on a second end opposite the first end.
	Regarding claim 3, Anderson discloses the electrical conduit reel 38 is disposed within a housing 18 of the at least one extension adapter unit in a coiled state.
	Regarding claim 4, Anderson discloses the at least one extension adapter unit 12 is configured to be detachably coupled to the wall, “configured to be” construed to mean “being able to be”.

	Regarding claim 6, Anderson discloses the rotatable power strip 14 includes at least two electrical sockets 22.
	Regarding claim 9, Anderson discloses the at least one extension adapter unit 12 includes an electrical socket 22.
	Regarding claim 10, the Ethernet port is not deemed to be positively recited since Anderson discloses the electrical socket 22.
	Regarding claim 11, the method limitations are deemed to be inherent in the structure of Anderson noted above.
	Regarding claim 13, Anderson discloses (Figure 1) a power adapter 10 comprising: a base wall mounted power adapter 34 including: a first electrical conductor (of cable 30); an electrical plug (three prongs) electrically coupled to said first electrical conductor, and configured to be plugged into a wall power outlet 36; and a first housing (of 34) configured to house said first electrical conductor and support said electrical plug; and at least one extension adapter unit 12, including: a second electrical conductor (neutral or hot) electrically coupled to said first electrical conductor; an extension adapter socket 22 configured to enable electrical plugs to be electrically connected thereto; an electrical conduit reel 38 configured to circularly support said second electrical conductor, and enable said second electrical conductor to unravel from a first state to a second state in response to said at least one extension adapter unit being pulled away from said base wall mounted power adapter; and a second housing 18 configured (i) to house said second electrical conductor and said electrical conduit reel, and (ii) to support said extension adapter socket.

	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 above, and further in view of Ford.
	Ford (see Abstract) discloses an electrical conduit reel including an inertial reel and an inertial reel spring, and to provide the conduit reel of Anderson with these features thus would have been obvious, to prevent undesired conduit slack.
	Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: Anderson, the closest prior art of record, does not disclose the base wall mounted power adapter having electrical sockets; nor the socket configured to enable the second housing unit to recess therein; and it would not have been obvious to modify Anderson in these ways in view of any teaching of the other prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833